Mayes, J.,
delivered the opinion of the court.
In Page on Contracts, vol. 2, § 1121, in announcing the principle for guidance in the construction of contracts, it is said: “As between two constructions, each probable, one of which makes the contract fair and reasonable and the other of which makes it unfair and unreasonable, the former should always be preferred.” With this rule as our guide, and applying it to the contract in this case, we conclude that it was not the intention of the Buster Brown Company to grant to the Valley Dry Goods Company the exclusive right to anything except the one cut sent it each week. It would be both an unfair and unreasonable deduction, from the words used in the contract, to conclude that for the small sum of three dollars a week it was the intention to contract away its entire service for the whole city of Vicksburg. The contract only means that the one cut a week sent to the Valley Dry Goods Company should be its exclusively, and that the Buster Brown Company should not be privileged to allow any other concern in the city of Vicksburg the use of the same cuts or characters.
The peremptory instruction for plaintiff should have been granted, and, because it was not, the judgment is reversed and cause remanded. • Reversed.